           Case 1:18-cv-08858-AJN Document 47 Filed 11/18/19 Page 1 of 1
                  Michael Faillace & Associates, P.C.
                                    Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                           Telephone: (212) 317-1200
New York, New York 10165                                                   Facsimile: (212) 317-1620
_________

gnaydenskiy@faillacelaw.com

                                       November 18, 2019
Via Electronic Filing
The Honorable Judge Robert W. Lehrburger
U.S. District Court Southern District of New York
500 Pearl St
New York, NY 10007

                          Re: Basurto et al v. Eda Food Inc. et al – Joint Letter
                          Case No.: 1:18-cv-08858-AJN


Dear Honorable Judge Lehrburger:

     We represent Plaintiffs in the above titled action. In accordance with Your Honor’s
November 13, 2019 Order, attached is a signed affidavit from Plaintiff Jesus Angel Basurto.



                                                Respectfully Submitted,

                                                 s/ Gennadiy Naydenskiy
                                                 Gennadiy Naydenskiy
                                                 60 East 42nd Street, Suite 4510
                                                 New York, New York 10165
                                                 Email: Gnaydenskiy@faillacelaw.com
                                                 Attorneys for Plaintiffs




cc:      Eunon Jason Mizrahi, Esq. (by ECF)
        Joshua D. Levin-Epstein, Esq.(by ECF)
